         Case 3:20-cv-00375-JCH Document 22 Filed 01/04/21 Page 1 of 11




MADSEN, PRESTLEY & PARENTEAU, LLC
Representing Individuals in Employment and Benefits Law and Litigation
                                                                                          Attorneys At Law
                                                                                    Hartford ● New London

January 4, 2021
                                                                                          402 Asylum Street
                                                                                Hartford, Connecticut 06103
                                                                                 Telephone: (860) 246-2466
                                                                                  Facsimile: (860) 246-1794

                                                                                 Peter B. Prestley, Esq.
                                                                            pbprestley@mppjustice.com



The Honorable Janet C. Hall
United States Courthouse
141 Church Street
New Haven CT 06510

        Re:     Ann Weiss v. Quinnipiac University, Docket No.: 3:20cv00375 (JCH)

Dear Judge Hall:

        This letter is to request a conference to address discovery disputes in the above-
referenced matter regarding Defendant Quinnipiac University’s failure to provide responses to a
substantial number of Plaintiff Ann Weiss’ discovery requests, including Interrogatory No. 3 and
Request for Production Nos. 4 through 27, 30 and 31. These requests, with the Defendant’s
objections, are attached hereto as Exhibit A.

        Interrogatory No. 3 and Requests for Production Nos. 30 and 31 relate to other claims of
age discrimination against the Defendant. As Plaintiff has brought a complaint alleging age
discrimination by the Defendant, she is entitled to examine any records regarding other
complaints of age discrimination brought by current or former employees of Defendant to
establish whether or not there is a pattern or practice of such discrimination by Defendant.

        Request for Production Nos. 4 through 27 relate to the personnel files of other nursing
candidates, some of whom were rehired during and after the restructuring of the Defendant’s
Student Health Center services, and others who, like the Plaintiff, were not rehired. Although
Defendant claims that the documents sought in these requests were not used in evaluating the
candidates during the restructuring and are therefore irrelevant, Defendant also stated in its
discovery responses that “a collective decision was made not to contact references given that those
responsible for the selection decisions were familiar with all the candidates.” Given that past history
of employment with the Defendant was a consideration in the rehiring process, Plaintiff is entitled to
the information sought in these Requests for Production.

      The parties are currently in discussion regarding these disputed requests, and may reach
agreement this week. If an agreement is reached, Plaintiff will send an amended letter. If no
         Case 3:20-cv-00375-JCH Document 22 Filed 01/04/21 Page 2 of 11



agreement is reached, Plaintiff requests that the Defendant be ordered to provide the information and
documents requested in Interrogatory No. 3 and Request for Production Nos. 4 through 27 and 30-31.

                                              Respectfully submitted,
                                              Plaintiff, Ann Weiss



                                      By:             /s/ Peter B. Prestley
                                              Peter B. Prestley (ct15799)
                                              Madsen, Prestley & Parenteau, LLC
                                              402 Asylum Street
                                              Hartford CT 06103
                                              Phone: (860) 246-2466 Fax: (860)) 246-1694
                                              pbprestley@mppjustice.com
                                              Her attorneys




Cc:    Lawrence Peikes (via email: lpeikes@wiggin.com)
       Caroline Park (via email: cpark@wiggin.com)
        Case 3:20-cv-00375-JCH Document 22 Filed 01/04/21 Page 3 of 11




                                         EXHIBIT A


                          U.S. DISTRICT COURT
                       DISTRICT OF CONNECTICUT
_____________________________________
ANN WEISS,                             :
           Plaintiff,                  :       CIVIL ACTION No.
                                       :       3:20CV00375 (JCH)
v.                                     :
                                       :
QUINNIPIAC UNIVERSITY,                 :
           Defendant.                  :
_____________________________________ :        NOVEMBER 20, 2020


                PLAINTIFF’S FIRST SET OF INTERROGATORIES AND
                 REQUESTS FOR PRODUCTION TO DEFENDANTS


       Pursuant to Rules 26, 33 and 34 of the Federal Rules of Civil Procedure, Plaintiff

Ann Weiss hereby requests that Defendant Quinnipiac University (“Plaintiff”) respond to

the following Interrogatories and Requests for Production, within thirty days of the date

of service to the offices of Madsen, Prestley & Parenteau, LLC, 402 Asylum Street,

Hartford CT 06103, in accordance with the instructions set forth below.



                                    INTERROGATORIES


       3.     Please identify all complaints made by any former or current employee of

Defendant, from January 1, 2010 through the present, alleging age discrimination and

or/retaliation either internally to Defendant, or externally to a federal or state

administrative agency or in a judicial forum. In so doing, please identify:

              (a) The name of the person(s) making the complaint;
              (b) The date of the complaint;
              (c) The forum of the complaint (e.g. internal, CHRO, state court, etc.);
              (d) A summary of the complaint; and
              (e) All non-privileged documents concerning, referring to and/or relating to
        Case 3:20-cv-00375-JCH Document 22 Filed 01/04/21 Page 4 of 11




                 said complaint.

RESPONSE: Defendant objects to this interrogatory on the ground that it is overly
broad and seeks information that is neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). This interrogatory is not
confined to the time period relevant to this case, nor is it limited to complaints initiated
by similarly situated employees.


                                Requests for Production

4.     Produce a copy of the complete personnel file of Mary Lord.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy 11
rights and expectations.



5.     Produce copies of documents contained in any supervisory file which may be

maintained separately from the official personnel file for Mary Lord.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy 11
rights and expectations.



6.     Produce a copy of the complete personnel file of JoAnn Montz.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are

                                             2
        Case 3:20-cv-00375-JCH Document 22 Filed 01/04/21 Page 5 of 11




therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


7.    Produce copies of documents contained in any supervisory file which may be

maintained separately from the official personnel file for JoAn Montz.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


8.    Produce a copy of the complete personnel file of Sarah Ballough.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


9.    Produce copies of documents contained in any supervisory file which may be

maintained separately from the official personnel file for Sarah Ballough.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


10.   Produce a copy of the complete personnel file of Theresa O’Connor.

                                            3
        Case 3:20-cv-00375-JCH Document 22 Filed 01/04/21 Page 6 of 11




 RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


11.   Produce copies of documents contained in any supervisory file which may be

maintained separately from the official personnel file for Theresa O’Connor.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


12.   Produce a copy of the complete personnel file of Jayne Barese.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


13.   Produce copies of documents contained in any supervisory file which may be

maintained separately from the official personnel file for Jayne Barese.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly

                                            4
        Case 3:20-cv-00375-JCH Document 22 Filed 01/04/21 Page 7 of 11




confidential, their disclosure would violate the employees’ privacy rights and
expectations.


14.    Produce a copy of the complete personnel file of Renee Rollier.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


15.    Produce copies of documents contained in any supervisory file which may be

maintained separately from the official personnel file for Renee Rollier.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


16.    Produce a copy of the complete personnel file of Lisa Delaney.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


17.    Produce copies of documents contained in any supervisory file which may be

maintained separately from the official personnel file for Lisa Delaney.



                                             5
        Case 3:20-cv-00375-JCH Document 22 Filed 01/04/21 Page 8 of 11




RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


18.    Produce a copy of the complete personnel file of Tricia Siefker.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


19.    Produce copies of documents contained in any supervisory file which may be

maintained separately from the official personnel file for Tricia Siefker.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


20.    Produce a copy of the complete personnel file of Colleen Gethings.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.

                                              6
        Case 3:20-cv-00375-JCH Document 22 Filed 01/04/21 Page 9 of 11




21.   Produce copies of documents contained in any supervisory file which may have

been maintained separately from the official personnel file for Colleen Gethings.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


22.   Produce a copy of the complete personnel file of Sharon O’Connor.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


23.   Produce copies of documents contained in any supervisory file which may have

been maintained separately from the official personnel file for Sharon O’Connor.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


24.   Produce a copy of the complete personnel file of Tammy Payne.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this

                                            7
       Case 3:20-cv-00375-JCH Document 22 Filed 01/04/21 Page 10 of 11




case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


25.    Produce copies of documents contained in any supervisory file which may have

been maintained separately from the official personnel file for Tammy Payne.

RESPONSE: Defendant objects to this request on the ground that it is overly broad in
time and seeks documents that are neither relevant nor proportional to the needs of this
case based on the factors set forth in Fed. R. Civ. P. 26(b). In evaluating candidates for
the open RN positions in the SHS post-restructuring, QU did not review, or consider the
contents of, the candidates’ personnel files or records. The requested documents are
therefore plainly irrelevant. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


26.    Produce a copy of the complete personnel file of any additional individuals hired

for nursing positions with Defendant after the Restructuring.

RESPONSE: Defendant objects to this request on the ground that it seeks documents
that are neither relevant nor proportional to the needs of this case based on the factors
set forth in Fed. R. Civ. P. 26(b). Plaintiff did not apply for any open nursing positions
following the restructuring of the SHS, nor does she allege that QU unlawfully denied
her a post-restructuring position. Personnel documents and other information
concerning any nurses hired by the SHS post-restructuring therefore has no bearing
whatsoever on the claims in this case. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


27.    Produce copies of documents contained in any supervisory file which may be

maintained separately from the official personnel file for any additional individuals hired

for nursing positions with Defendant after the Restructuring.

RESPONSE: Defendant objects to this request on the ground that it seeks documents
that are neither relevant nor proportional to the needs of this case based on the factors
set forth in Fed. R. Civ. P. 26(b). Plaintiff did not apply for any open nursing positions

                                             8
       Case 3:20-cv-00375-JCH Document 22 Filed 01/04/21 Page 11 of 11




following the restructuring of the SHS, nor does she allege that QU unlawfully denied
her a post-restructuring position. Personnel documents and other information
concerning any nurses hired by the SHS post-restructuring therefore has no bearing
whatsoever on the claims in this case. Additionally, the requested documents are highly
confidential, their disclosure would violate the employees’ privacy rights and
expectations.


30.    Produce copies of all non-privileged documents related to any complaints

identified in response to Interrogatory No. 3.

RESPONSE: See response to Interrogatory No. 3.



31.    Produce copies of all non-privileged documents reflecting, concerning, or relating

to any investigation of any complaints identified in response to Interrogatory No. 3.

RESPONSE: See response to Interrogatory No. 3.




                                             9
